 

Exhibit 10.7

  

4. AMENDMENT

 

This fourth amendment (“4. Amendment”) dated as of November 30, 2012 (“Effective
Date”) between Net Element, Inc (“Tenant”) and 1450 South Miami, LLC
(“Landlord”) amends that certain Lease Agreement for 1450 South Miami Avenue
(the “Lease”) dated October 8, 2010 between Landlord and Tenant, the subsequent
Amendment dated November 16, 2011, the 2. Amendment dated September 28, 2012 and
the 3. Amendment dated October 31, 2012. All capitalized terms not otherwise
defined herein shall have the meaning so proscribed in the Lease Agreement as
well as in the Amendment, in the 2. Amendment and in the 3. Amendment.

 

WHEREAS, the parties mutually agree to modify certain terms and conditions of
the Lease Agreement, the Amendment, the 2. Amendment and the 3. Amendment.

 

WHEREAS, each Party acknowledges that as of the Effective Date, to such Party’s
knowledge, the other Party is not in material breach or Default pursuant to the
terms of the Lease Agreement, the Amendment, the 2. Amendment and the 3.
Amendment.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

 

1.Term extension. Tenant and Landlord agree to extend the term of the Lease
until February 28, 2013 for the premises in “as-is” condition. The Base Rent for
February 2013 shall be the same as for January 2013 and be calculated as
follows:

 

       PER SQFT   ANNUALLY   MONTHLY  Base Rent       $29.00    188,500.00  
 15,708.33                        Sales Tax   7.00%  $2.03    13,195.00  
 1,099.58                        TOTAL PAYMENT       $31.03    201,695.00  
 16,807.92 

 

2.Time is of the essence. Tenant agrees that this 4. Amendment has to be signed
by Tenant on or before November 30, 2012 by 6:00pm EST.

 

3.Further extension: Tenant has the option to further extend the term until
December 31, 2013 with the same Base Rate as quoted above for February 2013 with
the premises in “as-is” condition. This extension has to be signed by Tenant on
or before November 30, 2012 by 6:00pm EST on or before December 31, 2012 by
6:00pm EST.

 

Page 1 of 2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this 4. Amendment to be duly
executed by their respective authorized signatories as of the Effective Date

 

Net Element, Inc., a Delaware corporation (“Tenant”)

By: Net Element International, Inc.

 

/s/ Jonathan New   BY: Jonathan New, Chief Financial Officer       1450 South
Miami LLC, a Florida limited liability company (“Landlord”)         By: Nickel
Goeseke, Managing Member  

 

Page 2 of 2

 

